         Case 1:20-cv-03447-PAE Document 33 Filed 03/22/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


A.G. on behalf of herself and her minor child, S.B.,

                                       Plaintiffs,                     20 Civ. 3447 (PAE)
                        -v-
                                                                             ORDER
 NEW YORK CITY DEPARTMENT OF EDUCATION,
 NEW YORK CITY BOARD OF EDUCATION, AND
 CHANCELLOR RICHARD CARRANZA IN HIS
 OFFICIAL CAPACITY,

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

       A case management conference is scheduled for March 25, 2021 at 10:45 a.m. Dkt. 22.

Due to the current public health situation, that conference will be a telephonic conference. The

parties should call into the Court’s dedicated conference line at (888) 363-4749, and enter

Access Code 468-4906, followed by the pound (#) key. Counsel are directed to review the

Court’s Emergency Individual Rules and Practices in Light of COVID-19, found at

https://nysd.uscourts.gov/hon-paul-engelmayer, for the Court’s procedures for telephonic

conferences and for instructions for communicating with chambers. Counsel are also directed to

email chambers at EngelmayerNYSDChambers@nysd.uscourts.gov with a list of attorneys who

will be appearing at the conference by March 23, 2021.

       SO ORDERED.


                                                            PaJA.�
                                                            ______________________________
                                                            PAUL A. ENGELMAYER
                                                            United States District Judge
Dated: March 22, 2021
       New York, New York
